DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US pub no. 2004/0100814 A1).
Regarding claim 11, Hsu et al discloses a method for forming a semiconductor device, comprising: forming a plurality of conductive lines (670,666,632,664,668,672) as a part of a first wiring level (3rd level)of the semiconductor device(400)[0050] fig. 6, the nd level)having a plurality of transistor devices(402,404,406,408), the plurality of conductive lines (670,666,632,664,668,672) extending parallel to the first level(2nd level); forming a programmable vertical bridge(410,412,414) that is positioned below the plurality of conductive lines (670,666,632,664,668,672) and extends perpendicular to the first level(2nd level) fig. 6, the programmable vertical bridge(410,412,414,652,654,658) physically connecting a first conductive line (670,632,674,672) of the plurality of conductive lines (670,666,632,664,668,672 in the third level) in the first wiring level (3rd level), the programmable vertical bridge(410,412,414,652,654,658) being formed based on a first material that changes phase between a conductive state and a non-conductive state according to a current pattern delivered to the programmable vertical bridge(410,412,414,652,654,658) [0043]; and forming a first conductive vertical bridge(634,666,668), that is positioned below the plurality of the conductive lines and extends perpendicular to the first level(2nd level), the first conductive vertical bridge(634,666,668) being spaced apart from the programmable vertical bridge(410,412,414,652,654,658)  and physically connecting a second conductive line (634,666,668 in 3rd level) of the plurality of the conductive lines(670,666,632,664,668,672 in the third level).
Claim(s) 17, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillarisetty (US Pub no. 2015/0091067 A1).
Regarding claim 17, Pillarisetty et al discloses a method for operating a semiconductor device(fig. 14), the method comprising: accessing [0078]the semiconductor device that has a first level(1401) including a plurality of transistor 


Regarding claim 18, Pillarisetty et al discloses wherein the first programmable
vertical bridge(1404 or 1405 & via(1408 or 1409) of 1419)    further connects to at least one of a third conductive line(1407 )of the plurality of conductive lines(1407,1415,1418,1420).
Regarding claim 20,  Pillarisetty et al discloses wherein the programmable material(1405) is positioned at a bottom portion of a second programmable vertical bridge (1405 & via(1409) of 1419)    of the wiring structure(M1-M4) and [[a]] the conductive material is positioned over the programmable material (1405)to fill
the second programmable vertical bridge(1405 & via(1409) of 1419) (fig. 14) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4, 5, 6, 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1)
Regarding claim 1, Hsu et al discloses a semiconductor device(400) fig. 6 , comprising: a first level (2nd level) fig. 6 , having a plurality of transistor devices(402,404,406,408) ; and a first wiring level (3rd level)positioned over the first level (2nd level), the first wiring level (3rd level) including a plurality of conductive lines(670,666,632,664,668,672) extending parallel to the first level(2nd level) , a plurality of conductive vertical interconnects (634,666,668)extending perpendicular to the first level(2nd level), and one or more programmable vertical interconnects (410,412,414,652,654,658) [0043]that are spaced apart from the plurality of conductive vertical interconnects(634,666,668), extend perpendicular to the first level(2nd level), and include a programmable material having a modifiable resistivity in that the one or more programmable vertical interconnects (410,412,414,652,654,658) change between being conductive and being non-conductive[0043], wherein: the plurality of conductive vertical interconnects (634,666,668)includes a first conductive vertical interconnect and the one or more programmable vertical interconnects includes a first programmable vertical interconnect(410,412,414,652,654,658), the first conductive vertical interconnect (634,666,668)is in contact with a first conductive line of the plurality of conductive lines(634,666,668 in 3rd level),  the first programmable vertical interconnect (410,412,414,652,654,658)is spaced apart from the first conductive vertical interconnect and in contact with a second conductive line of the plurality of conductive lines (670,666,632,664,672)that is made of a conductive material [0046]but fails to teach  the 
However, Nardi et al discloses (fig. 3)the first programmable vertical interconnect (309) includes (i) a bottom portion made of the programmable material(310) and  a top portion made of the conductive material(314), disposed on the programmable material(309), and in direct contact with a conductive line(316a) of the plurality of conductive lines(316)[0039][0043]. It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Nardi et al to result in component density improvements.                                           
Regarding claim 2, Hsu et al. wherein each of the plurality of conductive vertical interconnects(634,666,668) is connected to a respective conductive line(634,666,668ogf the third level fig. 6)  in the first wiring level(3rd level) and each of the one or more programmable vertical interconnects(410,412,414,652,654,658)  is connected to a respective conductive line (670,632,664,672) in the first wiring level fig. 6 .
Regarding claim 4, Hsu et al discloses wherein the programmable material
is a phase-changeable material that changes between being conductive[0064] and being non- conductive[0062] according to a current pattern delivered to the one or more programmable vertical interconnects(410,412,414,652,654,658)  .
Regarding claim 5, Hsu et al discloses wherein the current pattern comprises a first current pattern to cause the phase-changeable material to become amorphous, and 
Regarding claim 6,  Nardi et al discloses wherein the programmable material (310)is positioned at a bottom portion of each of the one or more programmable vertical interconnects and the conductive material(314) is positioned over the programmable material (310)to fill each of the one or more programmable vertical interconnects(309) [0039][0043] fig. 3.
Regarding claim 7, Hsu et al discloses  wherein the
programmable material(412/414) fully fills a second programmable vertical interconnect of the one or more programmable vertical interconnects[0043] fig. 6.
Regarding claim 9, Hsu et al discloses wherein the one or more programmable vertical interconnects (410,412,414,652,654,658)further comprises a second programmable vertical interconnect(412), the first programmable vertical interconnect(410) being formed based on a first material that changes resistivity in response to a third current pattern, and the second programmable vertical interconnect (412)being formed based on a second material that changes resistivity in response to a fourth current pattern[p0062].
Regarding claim 10, Hsu et al discloses wherein each of the one or more
programmable vertical interconnects(410,412,414,652,654,658) is positioned at a respective location to toggle a predetermined function of a corresponding integrated circuit[0062-0064].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1) as applied to claim 1 and further in view of Pillarisetty (US Pub no. 2015/0091067 A1)
Regarding claim 3, Hsu et al as modified by Nardi et al discloses all the claim limitations of claim 1 and further discloses wherein each of the
one or more programmable vertical interconnects(412) (Hsu et al)but fails to teach is further connected to at least one of a conductive line in a second wiring level, a transistor, a capacitor, a resistor, or an inductor.
Pillarisetty et al discloses a hybrid field effect transistor comprising phase transition material  (1304) connected to a conductive line(1316) in a second wiring level(M2)[0075-0076]fig. 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hsu et al & Nardi et al with the teachings of Pillarisetty et al to electrically connect various components of the integrated circuit together into functional circuits.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Pillarisetty (US Pub no. 2015/0091067 A1)

Regarding claim 16, Hsu et al discloses all the claim limitations of claim 11 and further discloses wherein each of the one or more programmable vertical interconnects(412) (Hsu et al)but fails to teach is further connected to at least one of a conductive line in a second wiring level, a transistor, a capacitor, a resistor, or an inductor.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1) as applied to claim 1 and further in view of Lung (US Pub no. 2007/0108429 A1).
Regarding claim 8, Hsu et al as modified by Nardi et al discloses all the claim limitations of claim 1 but fails to teach wherein  the conductive material is positioned at a bottom portion of a second programmable vertical interconnect of the one or more programmable vertical interconnects and the programmable material is positioned over the conductive material to fill the second programmable vertical interconnect of the one or more programmable vertical interconnects.
However, Lung et al discloses wherein  a conductive material (11)is positioned at a bottom portion of a second programmable vertical interconnect(10) of the one or more programmable vertical interconnects and the programmable material(12) is positioned over the conductive material(11)l to fill the second programmable vertical interconnect (10)of the one or more programmable vertical interconnects(10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US pub no. 2004/0100814 A1) in view of Nardi (US Pub no. 2015/0311257 A1) as applied to claim 17  in view of Lung ( US Pub no. 2009/0072215 A1)
Regarding claim 19, Hsu et al as modified by Nardi et al  discloses all the claim limitations of claim 17 but fails to teach  wherein the identifying indicates one of: identifying a first specific circuit function to deactivate the programmable vertical bridge by transmitting a first current pattern to the programmable vertical bridge that causes the programmable vertical bridge to change from being conductive to being non-conductive, such that the specific circuit function is deactivated; identifying a second specific circuit function to activate the programmable vertical bridge by transmitting a second current pattern to the programmable vertical bridge that causes the programmable vertical bridge to change from being conductive to being non-conductive, such that the specific circuit function is activated; identifying a third specific circuit function to deactivate the programmable vertical bridge by transmitting a third current pattern to the programmable vertical bridge that causes the programmable vertical bridge to change from being non-conductive to being conductive, such that the specific circuit function is deactivated; and identifying a fourth specific circuit function to activate the programmable vertical bridge by transmitting a fourth current pattern to the programmable vertical bridge that causes the programmable vertical bridge to change from being non-conductive to being conductive, such that the specific circuit function is activated.
.


Allowable Subject Matter
The indicated allowability of claim 11  is withdrawn in view of the newly discovered reference(s) to Hsu (US pub no. 2004/0100814 A1). Rejections based on the newly cited reference(s) are above.

Claims 12-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATANYA N CRAWFORD EASON/           Primary Examiner, Art Unit 2813